Case 2:21-cv-00678-JS-AYS Document 111 Filed 06/24/21 Page 1 of 1 PageID #: 1463




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF NEW YORK

                                 CENTRAL ISLIP DIVISION


  IN RE: HAIN CELESTIAL HEAVY METALS              No. 2:21-cv-00678-JS-AYS
  BABY FOOD LITIGATION


  This Document Relates To:

  No. 2:21-cv-00944 (Baumgarten)



 TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

        I, George V. Granade, certify that I am admitted to practice in this Court. Please enter my

 appearance as counsel in the above-captioned case for Plaintiff Leiba Baumgarten.



 Date: June 24, 2021                             Respectfully submitted,

                                                 REESE LLP

                                             By: /s/ George V. Granade
                                                George V. Granade
                                                8484 Wilshire Boulevard, Suite 515
                                                Los Angeles, California 90211
                                                Telephone: (310) 393-0070
                                                Facsimile: (212) 253-4272

                                                 Counsel for Plaintiff Leiba Baumgarten and the
                                                 Proposed Class
